department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx tep ati legend taxpayer a ira b xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxk financial_institution c xxxxxxxkxkkkxkxkxk bank d irae amount amount amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to a medical_condition that occurred within the 60-day rollover period taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c on july received a distribution of amount from ira b with the intention to rollover the distribution within the 60-day rollover period after the distribution taxpayer a requested and received information regarding possible investments of amount on august medical injury which necessitated her receiving home medical_care for 10-days and her using a support walker taxpayer a asserts that she was unable to wear a shoe for several weeks and was also prescribed pain medication during this within the 60-day rollover period taxpayer a suffered a _ taxpayer a period which affected her ability to manage her financial affairs taxpayer a further asserts that she is of advanced age and did not have any family close that could help her during this period on september _ after recovering from the medical_condition and after the expiration of the 60-day period taxpayer a completed the rollover of amount with bank d depositing amount into ira e taxpayer a asserts that amount amount - amount was used to cover medical_expenses based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount a portion of amount was due to a medical injury that occurred during the 60-day rollover period therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the day requirement were met with respect to taxpayer a’s contribution of amount into ira e on september such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxkxkxx identification no xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours o- weather cobte carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
